DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
112 rejections are withdrawn. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marra (EP2942644) in view of Bamberger (5623335).


Referring to claim 1, Marra shows a displacement sensor comprising:
an emitting unit that periodically emits pulse signals (see figure 2 Ref 12 note the pulse transmitted);
a receiving unit that receives reflection signals that are generated from the pulse signals emitted from the emitting unit (see figure 2 note Ref 20) and reflected by an object (see figure 2 note the return off the target object Ref 18) and outputs binary signals that indicate signal intensity of the received reflection signals (see paragraph note 9 note the signal is not only binary but in several values of detected amplitude);

a distance calculation unit that calculates a value that indicates a distance to the object on the basis of waveform features corresponding to waveform features of the pulse signals that appear- in the summation waveform (see paragraph 41-42 note the light transit time is determined through a statistical evaluation of the collected information passed through the adder forming a histogram also see figure 5 note the rise and fall times noted by the flanks of the rise and fall of the digitized waveforms); and
a reception signal amount calculation unit that calculates a reception signal amount that is intensity of the reflection signals received by the receiving unit on the basis of feature amounts indicated by one or a plurality of cumulative values that appear in the summation waveform (see the summation signal as shown in figure 5 note the adder that creates a summing signal 62a-62c also note the highlighted flanks that indicate the rise and fall times of the digitized waveform).
However Marra fails to show a case body, an emitting unit disposed in the case body, and an output unit that is disposed on one side surface of the case body and visually outputs information indicating a magnitude of the calculated reception signal amount. 



Referring to claim 6, Marra shows wherein the waveform summation unit causes a number of temporal waveforms of the binary signals that are used to generate the summation waveform to change in accordance with the magnitude of the calculated reception signal amount (see figure 5 note Ref 62a-62c).
Referring to claim 8, Marra shows wherein the reception signal amount calculation unit calculates the reception signal amount on the basis of a magnitude of an inclination of a region that corresponds to a rising portion or a falling portion of the pulse signals and appears in the summation waveform (see the rising and falling flanks of the added signal as shown in figure 5 Ref 62a-62c).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marra (EP2942644) in view of Bamberger (5623335) and Izumi (20190073781).

.  
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marra (EP2942644) in view of Bamberger (5623335) and Giannantonio-Tillman (DE102018220932).
Referring to claims 4 and 5, Marra fails to show but Giannantonio-Tillman shows a similar TOF range detector that includes adjusting both the laser source and the gain of the receiver based on the amplitude of the return signal (see abstract).  It would have been obvious to include the control of the laser and detector gain to allow for a higher SNR of the TOF return signal, this type of control based on the reflectance of the target is extremely well known and adds no new or unexpected results.  
Allowable Subject Matter
Claim 7 and 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.